DETAILED ACTION
1.	This office action is a response to communication submitted on 10/24/2019.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
3. 	Claims 1-8 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (JP 2011250603 A) in view of Maekawa et al. (US 20150035464 A1).
In regards to claim 1, KOIKE shows (Figs. 1-3) a power converter comprising: 
an inverter (20) that includes an upper arm element (30a-30c) connected to a high potential side and a lower arm element (30d-30f) connected to a low potential side, and converts electric power supplied from a direct current (DC) power source via a power wiring (inverters are intended to be a device or circuitry that changes direct current “DC” to alternating current “AC”, hence although is not explicitly discloses is inherently or implicitly as part of the inverter 20) so as to supply the electric power to a load (12); 

a controller (Implicit as part of the well-known PWM inverter microcomputer 21 and motor control signal output means for 33)  that includes a drive controller controlling operation of the upper arm element and the lower arm element in accordance with a current command value (pars. 21-22), wherein: 
the controller (i.e. 21) limits electric current flowing into the load (12) in accordance with the gate voltage (Vg), or the gate voltage and input voltage of voltage of the control wiring or voltage of the power wiring; and the controller includes, a basic electric current limit value calculator that calculates a basic electric current limit value in accordance with the gate voltage or the input voltage, and a gradually-decrease processor that calculates an electric current limit value by fading the basic electric current limit value (i.e. micro-computer 21, see pars. pars. 20-22 and 35-38 and Figs 36 which disclose/show that outputs a motor control signal for causing a real current value I of a motor 12 to follow a current command value; and a control circuit CL that controls a switch SW in accordance with the gate driving voltage Vg, thereby making it possible to smooth a change in drain/source current Ids of each FET 30a-30f, thus can be implicitly limiting the change in the actual current value I flowing to the motor 12.
KOIKE although discloses and showing an Inverter that as well-known receives DC signals to be converted into AC does not explicitly shows does not disclose a specific means for supplying DC power to the inverter 20 or the pre-driver 22, thus, does not explicitly shows to receive electric power supplied from the DC power source via a control wiring and that the DC power source supplies the electric power to a device other than the inverter.

As evidence, Maekawa shows a motor control system for a power steering comprinsing an inverter (1) that receives electric power supplied from the DC power source (from battery 4) via a control wiring and that the DC power source supplies the electric power to a device other than the inverter (i.e. gate driver power supply 9 to inverter 1 and other peripherals, pars. 30, 32). 
Thus, given the teaching of Maekawa, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KOIKE in order to provide DC power to the inverter and other control elements as the same time that current is limited while generating gate supply voltages to control the upper/lower arms, consequently improving the system reliability, par. 35, consequently improving the system reliability and efficiency.
In regards to claim 8, KOIKE shows (Figs. 1-3)  an electric power steering system (see Fig. 1) comprising: the power converter according to claim 1 in which the load is a rotary electric machine (motor 12); the rotary electric machine that outputs assist torque assisting steering of a steering member performed by a driver; and a power transmission unit that transmits driving force of the rotary electric machine to an object to be driven (see pars. 19, 21-22). 

6.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (JP 2011250603 A) in view of Maekawa et al. (US 20150035464 A1) and further in view of KOIZUMI et al. (WO 2016031715 A1).
In regards to claims 4-5, KOIKE as modified by Maekawa does not explicitly disclose that  the drive controller includes a duty calculator that calculates a duty command value related to on-time of each of the upper arm element and the lower arm element; and  15the duty calculator changes the duty  that in response to that the upper arm element is in the low gate voltage state, the duty calculator reduces an upper limit value of the duty command value to be less than an upper limit value of the duty command value at a time when the upper arm element is not in the low gate voltage state; and in response to that the lower arm element is in the low gate voltage state, the duty calculator increases a lower limit value of the duty command value to be more than a lower limit value of the duty command value at a time when the lower arm element is not in the low gate voltage state.
However, KOIZUMI further discloses that  the drive controller includes a duty calculator that calculates a duty command value related to on-time of each of the upper arm element and the lower arm element; and  15the duty calculator changes the duty command value in response to that at least one of the gate voltage of the upper arm element or the lower arm element is in a low gate voltage state in which the gate voltage is less than a gate determination threshold value and discloses that in response to that the upper arm element is in the low gate voltage state, the duty calculator reduces an upper limit value of the duty command value to be less than an upper limit value of the duty command value at a time when the upper arm element is not in the low gate voltage state; and in response to that the lower arm element is in the low gate voltage state, the duty calculator increases a lower limit value of the duty command value to be more than a lower limit value of the duty command value at a time when the lower arm element is not in the low gate voltage state (see abstract, Fig. 2, 5-6 and pages 5-7, Selection circuits 86, 87 select gate voltages for FETs that are currently ON among FETs Q1-Q6 and provide feedback to a calculation unit 83 and wherein the calculation unit 83 takes into account 
Thus, given the teaching of KOIZUMI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KOIKE as modified by Maekawa in order to change the duty in response to a gate voltage being lower to a threshold value, consequently improving the system reliability and efficiency. 

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KOIKE (JP 2011250603 A) in view of Maekawa et al. (US 20150035464 A1) and further in view of SAKAGUCHI et al. (JP 2017047778 A).
In regards to claim 7, KOIKE as modified by Maekawa does not explicitly disclose wherein the inverter includes two inverters, and the controller performs no limitation of electric current in accordance with the input voltage in response to that voltage of the power wiring of one of the two inverters is less than a determination threshold value and voltage of the power wiring of another of the two inverters is equal to or more than the determination threshold value.
However, SAKAGUCHI further shows (Figs. 1-2, 5-6) wherein the inverter includes two inverters (71/72), and the controller (82/83) performs no limitation of electric current in accordance with the input voltage in response to that voltage of the power wiring of one of the two inverters is less than a determination threshold value and voltage of the power wiring of another of the two inverters is equal to or more than the determination threshold value (i.e. in an electric power steering device 20, the ECU 80 including a first inverter 71 and a second inverter 72 wherein the inverters and a power supply circuit that generates power for driving a pre-driver are both connected to a power 
Thus, given the teaching of SAKAGUCHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of KOIKE as modified by Maekawa in order to employ two inverters wherein the inverters and a power supply circuit that generates power for driving a pre-driver are both connected to a power supply voltage such as a vehicle-mounted battery and controlled by the same function when focusing on the feature of being an ECU that performs power conversion for an electric power steering device, in special when an abnormality occurs or a higher torque is requested, consequently improving the system reliability and efficiency. 

Allowable Subject Matter
8.	Claims 2-3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837